Citation Nr: 0607246	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for migraine headaches, post-
traumatic from June 25, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for a 
post concussion syndrome with headaches and assigned a 10 
percent evaluation effective June 25, 1998.

By a rating decision dated August 2005, the veteran's 
evaluation was increased to 30 percent effective June 25, 
1998.

This appeal was remanded by the Board in August 2003 for 
further development.

The record raises the issues of entitlement to service 
connection for tinnitus, and a total disability evaluation 
based on individual unemployability.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate consideration.  
 


FINDING OF FACT

Since June 25, 1998, the veteran's post traumatic migraine 
headaches have been manifested by completely prostrating and 
prolonged attacks productive of severe economic adaptability.


CONCLUSION OF LAW

Since June 25, 1998, the criteria for a 50 percent disability 
rating for post traumatic migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.20, 4.124a, 
Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In November 1998, the veteran was granted service connection 
for residuals of a post concussion syndrome with headaches.  
The disability was originally rated as 10 percent disabling 
effective June 25, 1998 under Diagnostic code 8045-9304.  By 
a rating decision dated August 2005, the veteran's evaluation 
was increased to 30 percent effective June 25, 1998 under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine 
headaches.  This evaluation has remained in effect since.

At an August 1998 VA examination, the veteran indicated that 
while in the service she suffered an injury to her head.  
Since that time she reported headaches, cognitive, and memory 
problems.  Purportedly, the headaches were progressively 
getting worse and were located in the mid vertex, 9/10 in 
intensity, occurring approximately once per week.  
Reportedly, the headaches were becoming more frequent.  The 
veteran was unable to provide any additional historical 
information.  She was unable to provide what any alleviating 
or aggravating features.  It was noted that she had been 
tried on many medications and the only medication that 
appeared to control her headaches was Repan which is 
Butabarbital with Tylenol.  

The veteran was unable to provide any additional information 
with respect to the accident.  The examiner noted that her 
memory and cognitive problems appeared to involve recent 
rather than remote memory difficulties.  The veteran 
complained of occasional dizziness and tinnitus, she denied 
vertigo or focal motor sensory disfunction.

Examination showed the veteran to be alert and oriented times 
three.  Language and higher intellectual faculties were 
intact and an appropriate fund of knowledge demonstrated.  
There was no evidence of sensory and motor apraxia.  Memory 
testing showed 3/3 registration at zero minutes, but only 2/3 
recall at three minutes.  

Cranial nerves II-XII were intact bilaterally.  The sensory 
examination showed intact to fine touch, pinprick, joint 
position sense, and vibration.  The motor examination showed 
normal tone and bulk, 5/5 in strength in all four 
extremities.  Coordination test revealed normal rapid 
alternating movements.  There was no evidence of dysmetria or 
tremor detected.  The diagnosis was post concussion syndrome 
consisting of headaches, dizziness, tinnitus, and 
memory/cognitive problems.

VA outpatient treatment records dated 1996 to 2000 shows that 
the veteran was seen on numerous occasions complaining of 
headaches.  In November 1999, the veteran complained of 
biparietal headache with 10/10 intensity and stated the 
headaches last 12 to 18 hours with the longest one week.  The 
veteran reported that she could take Imitrex at any point in 
the course of the headache and obtain relief of the symptoms.  
The assessment was questionable history of migraine 
headaches, usually relieved by Imitrex.  The veteran was 
treated with Lonibex and Plavix.  An MRI in December 2000 
showed old infarct and encephalomalacia, right cerebellar 
hemisphere.  There was no headache associated with the onset 
of this problem.

At her November 2000 VA examination, the veteran complained 
of severe intense throbbing, pounding, and, at times, 
stabbing type headaches.  These purportedly were manifested 
by splitting head pain on the right parietal region, which 
could shift to the left parietal, or could get generalized.  
The appellant indicated that the headaches were associated 
with nausea, vomiting, photophobia, phonophobia.  At times 
the veteran reportedly had visual aura, scintillation, and 
scotomas.  She indicated that the headaches could last for 
hours, days, and sometimes weeks.  It was noted that the 
veteran had been going to the Emergency Room in different 
hospitals and was given Toradol and Imitrex which temporarily 
helped alleviate the pain.  The veteran reported getting 
headaches three to four times a week.  

The examiner noted that the veteran had a MRI scan done in 
December 1999 because she had an episode of TIA and weakness 
of the left arm.  The MRI showed old right cerebellar 
encephalomalacia.  It was noted that the veteran was also 
being treated for depression and anxiety and had a history of 
hearing loss.  

The examination showed the veteran to be alert and oriented 
times three.  She was cooperative and head and neck 
normocephalic, atraumatic.  The neck was supple and there 
were no carotid bruits.  There was no temporal artery 
tenderness noted.  Cranial nerves II-XII: pupils were equal, 
round and reactive to light and accommodation.  Funduscopic 
examination was benign.  Finger to nose study was intact.  

VA treatment records dated 2000 to 2005 show that in April 
2000 the veteran reported occasional feeling of imbalance and 
dizziness which dated back to service.  She was seen in 
Neurology Clinic and a work up for hypercoagulable state to 
explain the encephalomalacia was done and was negative.  In 
November 2000, the veteran reported headaches twice the 
following week and went to an outside hospital and was 
treated with Toradol.  It was noted that neurology felt the 
headaches were tension, but they responded to Imitrex.  

At her June 2005 VA examination, the veteran reported that 
her headache started with right parietal throbbing headache.  
She also reported bifrontal and bipariental intense throbbing 
pain, pounding, and at times stabbing headache pain.  The 
veteran reported that the headache was generalized.  The 
headache was reportedly associated with nausea, vomiting, 
photophobia, and phonophobia.  At times, it was manifested by 
visual symptoms such as scintillation and scotomas.  The 
veteran indicated that her headaches could last for several 
hours or days.  She reported that she had been getting the 
headache at least three times a week.  It was noted that the 
veteran had been at St. James Hospital in April 2005 for 
headaches and was given Toradol.  Currently, she was taking 
Imitrex tablets, Toradol, and Fioricet.  The veteran was 
diagnosed to have migraine type headaches since the 1990s.  
The veteran denied any frequent headaches while she was 
separated from the service; however, she was having continued 
headaches at this point.  She indicated that she had not been 
able to work since 1977. 

The veteran gave a history of a head concussion while in 
military service.  The examiner noted that the veteran had 
MRI scans done in 1999 and 2000 which showed old right 
cerebral hemisphere encephalomalacia (infarct).  The veteran 
also reported dizziness and insomnia.

The examination showed the veteran to be alert, oriented 
times three, and cooperative.  Her speech was coherent and 
intact, and her head and neck were normocephalic and 
atraumatic.  Neck movements were supple and there was no 
temporal artery tenderness.  Funduscopic examination was 
benign.  Cerebellar coordination studies revealed intact 
findings.  The diagnosis was post traumatic migraine 
headaches.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in an August 2005 
supplemental statement of the case, and an August 2005 rating 
decision fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in her possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, she was not 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 



Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned with the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Service connection is currently in effect for headaches and a 
30 percent evaluation has been assigned under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This rating 
contemplates characteristic prostrating attacks occurring on 
an average of one a month over the last several months.  Id.  
A 50 percent evaluation, the highest possible rating under 
Diagnostic Code 8100, is warranted with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.  In sum, the applicable 
rating criteria link the ratings for migraine headaches to 
two elements: severity and frequency.  It is not sufficient 
to demonstrate the existence of a particular frequency of 
headaches; the headaches must be of a specific prostrating 
character.


Analysis

After resolving reasonable doubt in the veteran's favor the 
Board finds that she is entitled to a 50 percent rating for 
migraine headaches.  In this regard, the record notes that 
she suffers from migraine headaches at least once a week, 
that the headaches are productive of a throbbing, pounding 
pain, with concurrent photophobia, nausea, and visual 
symptomatology; and that her headaches, in part, have been 
responsible for her lack of work since 1977.  There is no 
competent evidence rebutting the appellant's self reported 
frequency, and her self reported complaints associated with 
her headaches.  Hence, the Board will resolve reasonable 
doubt in her favor, and assign a 50 percent rating for the 
appellate period at issue.

The Board notes that a 50 percent evaluation is the highest 
schedular evaluation available for migraine headaches.  The 
question of the appellant's entitlement to a higher rating 
based on a claimed total inability to work is discussed 
above, and is referred to the RO for appropriate action.


ORDER

A 50 percent evaluation for post traumatic migraine 
headaches, from June 25, 1998 is granted subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


